UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2011 Commission File Number 000-25383 Infosys Limited (Exact name of Registrant as specified in its charter) Not Applicable. (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form20-Fþ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o TABLE OF CONTENTS CHANGES TO EXECUTIVE OFFICERS SIGNATURES Changes to Executive Officers Infosys Limited, a company organized under the laws of the Republic of India (“Infosys,” or the “Company”), hereby files with the United States Securities and Exchange Commission this Report on Form 6-K. This Report on Form 6-K shall be deemed to be incorporated by reference into the Company's registration statements under the Securities Act of 1933, as amended. On July 15, 2011, Infosys announced the composition of its new Executive Council, with immediate effect. The new Executive Council of the Company will include the executive members of the Company’s Board of Directors, heads of key business units and strategic business enabler units. The members of the Executive Council of Infosys are: Name
